UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53182 GEO POINT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Utah 11-3797590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2319 Foothill Drive, Suite 160 Salt Lake City, UT (Address of principal executive offices) (Zip Code) 801-810-4662 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the aggregate market value of the voting and nonvoting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of September 30, 2011, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the issuer was $46,112,700. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of July16, 2012, issuer had 30,065,000 shares of issued and outstanding common stock, par value $0.001. DOCUMENTS INCORPORATED BY REFERENCE:None. TABLE OF CONTENTS Page Part I Item 1 Business 1 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 6 Item 4 Mine Safety Disclosures 6 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 Selected Financial Data 8 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures about Market Risk 11 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A Controls and Procedures 12 Item 9B Other Information 13 Part III Item 10 Directors, Executive Officers and Corporate Governance 13 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence 15 Item 14 Principal Accounting Fees and Services 16 Item 15 Exhibits, Financial Statement Schedules 18 Signatures 19 SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. i PART I ITEM 1.BUSINESS History Geo Point Technologies was formed as a DBA of our founder, William Lachmar, in 1997 and then incorporated under the laws of California in 2002.In October 2006, we changed our state of incorporation from California to Utah by merging with our wholly owned Utah subsidiary formed for that purpose.In May 2010, we entered into a share exchange agreement by which we acquired Sinur Oil LLP, a Kazakh oil refining company with operations in southern Kazakhstan. Previous to the acquisition, our primary efforts had been in our environmental division, providing historical site data searches, preliminary investigation and drilling, site characterization modeling, regulatory agency liaison, and full environmental clean-ups using such methods as vapor extraction, air sparging, bio-remediation, ORC (Oxygen Release Compound) and HRC (Hydrogen Release Compound) injection treatment, air stripping, and ionic exchange. Our engineering division has provided consulting and compliance services for new utility installation and general site erosion control for housing tracts and updating service station underground storage tanks and dispensing systems to comply with continually changing C.A.R.B. (California Air Resources Board) regulations. Our petroleum geology division has not promoted its services to customers but has been engaged in research and development of hydrocarbon-indicating methods and technology. We are now in the process of shifting our focus to oil refining activities.To carry out this transition, we will continue the operations of our other divisions until such time as the oil refining division is generating sufficient revenue to be self-sustaining.At that point, we will evaluate whether or not to continue the operations of our environmental, engineering, and petroleum geology divisions or to focus all of our resources on our petroleum refining division. Corporate Objective We intend to continue to operate and expand our oil refining facility located in Karatau, Kazakhstan.The refinery is designed to process crude oil into diesel, gasoline, and mazut, a fuel oil.We currently sell the refined products domestically, and once current export restrictions are lifted, we intend to export them to the surrounding region as well. Business Strategy Our primary objective will be the achievement of profitability and self-sustaining growth by: • sourcing high-quality crude oil at favorable prices from local oil fields; • refining oil at our Karatau, Kazakhstan, micro-refinery; and • selling the finished products, which consist of diesel, petroleum, and mazut, both to domestic and international customers. The Sinur Oil Plant at Karatau The site of the Sinur Oil refinery was previously a fuel depot.It was acquired by the Sinur Oil principals in 2007.Since then, it has been remodeled and enhanced to turn it into a fully functional oil refinery. 1 The plant is expected to produce approximately 25,000 tons annually of refined products.The micro-refinery is based on technology that has been in use since the 1990s and is currently deployed in over a dozen micro-refineries throughout Kazakhstan.The refinery is located in Karatau, Kazakhstan, which is about 50 miles from Taraz, the fifth largest city in Kazakhstan.The existing infrastructure, which includes electrical supply, water, boiler room, reservoirs, pipeline access, rail access, and administrative buildings, should be able to support an increase in refining activity.Throughout Kazakhstan there are several smaller oil fields that are looking for access to refineries, but do not produce sufficient volume to supply larger refineries. The technology for the main refining stack has been provided by Montazh-Engineering LLP, a Kazakh company.It relies on electromagnetic induction instead of traditional open-flame combustion as its major heat source.We believe that this new “green” technology provides the following advantages over traditional refineries: · Environmentally Friendly - The absence of emissions from combustion products results in a cleaner, less-polluted environment. · Consistency – The induction heater enables operators to adjust temperatures with more precision than oil-fired furnaces, resulting in a more consistent and uniform finished product. · Reduced Labor – The highly automated process requires fewer employees to oversee and make adjustments. · Safety – The absence of an open flame combined with lower excess pressure, compared to other refining technologies, offers a safer work environment for plant operators. · Energy Efficiency – Oil-fired furnaces lose large amounts of heat through exhaust fumes, resulting in heat transfer efficiencies of less than 60%.The electromagnetic inductors, on the other hand, can convert electrical energy into heat at over 98% efficiency on-site. · Cost Savings – Plant construction requires a fraction of the initial capital expenditures necessary for the traditional billion dollar refineries. · Modularity - The modular design of the micro-refinery enables it to be expanded in relatively brief time (6-9 months) by constructing additional refining stacks.This also allows one stack to be shut down for maintenance independently of the others, allowing the plant to remain in operation, as compared to the large-scale refineries that have to completely shut down annually for up to 30 days at a time to perform maintenance. Competition Petroleum refining and marketing is highly competitive.Within Kazakhstan, there are three major refineries – Shymkent, Pavlodar, and Atyrau – that supply the majority of the country’s refined petroleum needs.The Shymkent refinery is located in southern Kazakhstan within 200 kilometers of the Sinur Oil refinery in Karatau.The other major Kazakh refineries in Pavlodar and Atyrau are located more than 1,500 kilometers away.There are also several smaller micro-refineries, similar to Sinur Oil’s, throughout Kazakhstan. Russia supplies significant quantities of refined products to the Kazakhstan market.Russian refineries have supplied, on a regular basis, products that are not available or are in short supply from Kazakhstan refineries.Russian refineries emerge as competitors in the southern Kazakhstan market primarily when supply and demand, currency imbalances, or differing interpretations of applicable legal and tax requirements create opportunities for them to export bulk products into the region. 2 The principal competitive factors that would affect our refining operations are crude oil and other feedstock costs, refinery efficiency, refinery product mix and product distribution, and transportation costs.Certain competitors have refineries that are larger and more complex and, as a result, could have lower per unit costs or higher margins per unit of throughput.Sinur Oil has no crude oil reserves and does not plan to engage in exploration at this time.We believe that we will be able to obtain crude oil and other feedstock at generally competitive prices for the foreseeable future. Manufacturing Capacity and Suppliers The main piece of equipment for the Sinur Oil refinery, the refining stack, was produced by and bought from Montazh-Engineering LLP, a Kazakh company.There are other producers of similar micro-refining equipment in Kazakhstan that Sinur Oil evaluated before deciding to use Montazh-Engineering.If Sinur Oil were to expand its refining capacity, it could take up to a year for Montazh-Engineering to produce and install more refining stacks. To operate profitably, it is important that Sinur Oil have a reliable supply of quality crude oil for its refining activities.We have encountered some difficulty to date in obtaining a consistent supply of crude oil, and hence have not been able to operate the refinery at maximum capacity. Governmental and Environmental Regulation Sinur Oil’s operations are subject to various levels of governmental control and regulation in Kazakhstan.We plan to focus on compliance with all legal requirements in the conduct of our operations and employ business practices that we consider to be prudent under the circumstances in which we operate.In Kazakhstan, legislation affecting the oil and gas industry is under constant review for amendment or expansion.Pursuant to such legislation, various governmental departments and agencies have issued extensive rules and regulations that affect the oil and gas industry, some of which carry substantial penalties for failure to comply.These laws and regulations can have a significant impact and could adversely affect our profitability by increasing the cost of doing business and by imposition of new taxes, tax rates, and tax schemes.Inasmuch as new legislation affecting the industry is commonplace and existing laws and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws and regulations. We do not expect that any of these governmental controls or regulations will affect projects in which we participate in a manner materially different than they would affect other projects of similar size or scope of operations.All current legislation is a matter of public record, and we are not able to accurately predict what additional legislation or amendments may be enacted.Governmental regulations may be changed from time to time in response to economic or political conditions. On September 15, 2010, the government of Kazakhstan granted Sinur Oil a “License to Produce and Sell” petroleum products from its refinery in Karatau, southern Kazakhstan.This license allows Sinur Oil to sell the finished products it refines itself, as well as to buy and sell petroleum products from other suppliers.The license was issued by the Kazakh government after a lengthy process of document submission, quality testing, and review by various governmental departments, including the Ministry of Industry and Trade, the Agency for Natural Monopolies, and the Ministry of Oil and Gas. Research and Development There were no research and development expenses for the years ended March 31, 2012 and 2011. 3 Employees We currently have approximately 45 full-time employees, 26 of whom are employed and paid only when our refinery is operating. Office and Facilities Our executive offices are located at 2319 Foothill Drive, Suite 160, Salt Lake City, Utah 84109.Our telephone number at that address is 801-810-4662, and our facsimile number is 801-820-3070. Environmental and Engineering Division The business operations of the Environmental Division are primarily comprised of services related to identifying any recognized environmental condition (“REC”) as provided by the federal, state or local governmental agencies and any potential lender that may be seeking a security interest in subject properties.If an REC is identified to exist, then we will provide the project management and engineering necessary to remediate the property and bring it back into regulatory compliance.Examples of products of concern when they are inadvertently inoculated into the shallow subsurface soils or groundwater are gasoline, diesel fuel, dry cleaning fluid, rocket fuel, arsenic, mercury, lead and other toxic substances. The Engineering Division has provided consulting and compliance services for new utility installation and general site erosion control for housing tracts and updating service station underground storage tanks and dispensing systems to comply with continually changing California Air Resources Board (“CARB”) regulations.These services mostly comprise subsurface trench work where underground utilities are installed such as electrical, fiber optic, water and gas.Other engineering services are for gasoline service stations where updated monitoring equipment must be installed or the monitoring equipment shows an error code that needs to be corrected before the gas station can begin to pump gas again, or more crash posts must be installed around a propane tank, dispenser island or similar setting. These Divisions’ services generally include: · Construction and Emergency Response · Demolition, Remediation and Restoration · Subsurface Investigation · Water and Wastewater Treatment · Engineering and Environmental Consulting · Environmental Permitting and Compliance · Litigation Support We are a California General Engineering, Construction and Hazardous Materials Contractor (Lic.# 920887). The technology underlying the License Agreement of the “HI Technology”, which is related to petroleum geology, has not been promoted to customers and requires substantial research and development of hydrocarbon-indicating methods and technology.No funds were expended for research and development of the HI Technology during the past 2 years.We intend to use our proprietary HI Technology to become a technology leader in oil and gas exploration services.As we enter the commercialization stage of the HI Technology development, we must acquire projects and business opportunities that build the credibility of the HI Technology and develop our ability to deliver quality oil and gas exploration prospect areas.Substantial additional funding will be required for research and development respecting the efficacy of the HI Technology to locate oil and gas prospect areas. 4 Our competitors include most large and well-funded entities whose businesses and subsidiaries focus solely on the industries in which we will be operating.In this respect, we are at a distinct disadvantage to these competitors.Our services may be limited to smaller projects by reason of our limited financial resources.We believe our competitive position in this industry as a whole is not presently significant. We do not advertise our services in any publications, and we rely primarily on past customers for repeat business, including large property management companies, wholesale fuel distributors and automobile dealers, among others, for referrals. We do not maintain any hazardous chemicals on-site, and those we utilize in our remediation services are shipped directly to the impacted site from the supplier of chemicals, with all the proper manifests by a certified Hazardous Materials transporter.These chemicals are available from a wide array of suppliers.We store no materials that require us to maintain any permits. We do not hold any patents; however, we have proprietary technology applications related to our HI Technology. We have no real suppliers of products other than some environmental hand held equipment that is competitively marketed by numerous distributors, and there is little chance that any equipment that is necessary to conduct our environmental services would not be available to rent or purchase. We have two main subcontractors that are almost always a part of any Environmental services conducted by us, which are the drillers and sample analysis laboratories; however, there are numerous companies that provide these services, and we would always be able to subcontract these services to others because the drilling and sample analysis businesses are very competitive, along with the prices for these services.We do not anticipate any adverse effect if our main subcontractors ceased operations.There are many other subcontractors that would be available to provide these services.Our current principal subcontractors are ASTECH Environmental Services, Inc., a drilling contractor, and Alpha Scientific Corporation, a laboratory analysis subcontractor. ITEM 1A.RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Our executive offices are currently located in office space that has been made available to us by a nonrelated party free of charge.We cannot be sure that this space will remain available to us or will continue to be sufficient for our needs.We rent our environmental remediation offices in Santa Ana, California, on a month-to-month basis, which means that we could choose to leave or the property owner could require us to leave with one month’s notice.Our current rental payment is approximately $1,000.00 per month. Our oil refinery in Karatau, Kazakhstan, is located on a 4.3 hectare site that includes the refining equipment, storage tanks, administrative buildings, boilers, pumps, a warehouse, and a rail spur. 5 ITEM 3.LEGAL PROCEEDINGS In April 2011, we were sued by E&R Encino Property in the Superior Court of California, County of Los Angeles, Northwest District (Case No. LC093221).The plaintiff allege that we were negligent in performing certain tests to determine whether there were contaminants on a parcel of real property and that our negligence was also a breach of contract.On February 2, 2012, we settled with the plaintiff for a minimal amount and the lawsuit was dismissed with prejudice. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 6 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock has been quoted on the Over-the-Counter Bulletin Board since May 14, 2010.The following table sets forth for the period indicated the high and low closing sales prices for our common stock as quoted under the symbol GNNC on the Over-The-Counter Bulletin Board: Low High 2012: Second Quarter (through July 12, 2012) $ $ First Quarter 2011: Fourth Quarter Third Quarter Second Quarter First Quarter 2010: Fourth Quarter Third Quarter Second Quarter First Quarter As of July 16, 2012, we had 30,065,000 shares of common stock issued and outstanding.Of those shares, 10,000,000 shares are held by Gafur Kassymov, General Director of our subsidiary, Sinur Oil, and a director. As of July 16, 2012, there were approximately 158 holders of record of our common stock. Dividend Policy We have never paid cash dividends on our common stock and do not anticipate that we will pay dividends in the foreseeable future.We intend to use any future earnings primarily for the expansion of our business. Recent Issuances of Unregistered Securities We did not issue any unregistered securities during the period covered by this report. 7 Penny Stock Regulations Our stock is presently regulated as a penny stock, and broker-dealers will be subject to regulations that impose additional requirements on us and on broker-dealers that want to publish quotations or make a market in our common stock.The Securities and Exchange Commission has promulgated rules governing over-the-counter trading in penny stocks, defined generally as securities trading below $5.00 per share that are not quoted on a securities exchange or which do not meet other substantive criteria.Under these rules, our common stock is currently classified as a penny stock.As a penny stock, our common stock is currently subject to rules promulgated by the Securities and Exchange Commission that impose additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and institutional accredited investors.For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written consent to the transaction prior to sale.Further, if the price of the stock is below $5.00 per share and the issuer does not have $2.0 million or more net tangible assets or is not listed on a registered national securities exchange, sales of such stock in the secondary trading market are subject to certain additional rules promulgated by the Securities and Exchange Commission.These rules generally require, among other things, that brokers engaged in secondary trading of penny stocks provide customers with written disclosure documents, monthly statements of the market value of penny stocks, disclosure of the bid and asked prices, and disclosure of the compensation to the broker-dealer and the salesperson working for the broker-dealer in connection with the transaction.These rules and regulations may affect the ability of broker-dealers to sell our common stock, thereby effectively limiting the liquidity of our common stock.These rules may also adversely affect the ability of persons who acquire our common stock to resell their securities in any trading market that may exist at the time of such intended sale. Equity Compensation Plans We do not have any securities authorized for issuance under any equity compensation plans. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statements and notes to our financial statements included elsewhere in this report.This discussion contains forward-looking statements that involve risks and uncertainties.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors discussed elsewhere in this report. 8 Certain information included herein contains statements that may be considered forward-looking statements, such as statements relating to our anticipated revenues, gross margin and operating results, future performance and operations, plans for future expansion, capital spending, sources of liquidity, and financing sources.Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future, and accordingly, such results may differ from those expressed in any forward-looking statements made herein.These risks and uncertainties include those relating to our liquidity requirements, future events that may result in the need for additional capital, the cost and availability of additional capital that we may require and possible related restrictions on our future operating or financing flexibility, our future ability to attract industry or financial participants to share the costs of exploration, exploitation, development, and acquisition activities, future plans and the financial and technical resources of industry or financial participants, and other factors. Overview We own and operate an oil refinery in Karatau, Kazakhstan, that refines crude oil into diesel fuel, gasoline, and mazut, a heating oil.Our environmental and engineering division provides geological and earth study services related to land surveying for new construction, soil testing and environmental risk and impact assessments, and natural resource assessments with an emphasis on oil and gas deposit discovery.During November 2010, we commenced production at the refinery.The refinery equipment is new and during this initial production startup phase, we have not operated the refinery at its full capacity due to various factors.During the quarter and subsequent period, the refinery was shut down due to the lack of availability of crude oil and the need for certain needed improvements, repairs, and maintenance. Sources of Revenues We generate revenues principally from the sale of crude oil and refined oil products in Kazakhstan.We also generate revenue from our environmental and engineering services in the state of California. Cost of Revenues and Operating Expenses Cost of Revenues.For our refining division, cost of revenues consists of costs of products sold, which includes the cost of crude oil and purchased finished products, direct costs of labor, maintenance materials and services, utilities, marketing expense, transportation costs, and other direct operating costs.Cost of products is presented exclusive of depreciation and amortization.Cost of revenues in connection with our environmental and engineering division consists of direct supplies and direct labor related to the fulfillment of each job. General and Administrative.General and administrative expenses consist of compensation and related expenses for executive, finance, accounting, administrative, legal, professional fees, other corporate expenses, and marketing. Critical Accounting Policies Our financial statements are prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, costs and expenses, and related disclosures.On an ongoing basis, we evaluate our estimates and assumptions.Our actual results may differ from these estimates under different assumptions or conditions. We believe that of our significant accounting policies, which are described in Note 3 to the financial statements, the following accounting policy involves a greater degree of judgment and complexity. 9 Accordingly, this is the policy we believe is the most critical to aid in fully understanding and evaluating our financial condition and results of operations. Revenue Recognition.Revenue from the sale of crude oil and refined oil products is measured at the fair value of the consideration received or receivable, net of all trade discounts and volume rebates.Revenue is recognized when the significant risks and rewards of ownership have been transferred to the buyer, recovery of the consideration is probable, the associated costs and possible return of goods can be estimated reliably, there is no continuing management involvement with the goods, and the amount of revenue can be measured reliably.Transfers of risks and rewards vary depending on the individual terms of the contract of sale.Our main products will be derived from refined crude oil, although the sale of crude oil is expected to occur from time to time. Revenues from our environmental and engineering division are recognized over the period of services being performed. Results of Operations Revenues.Revenues from our refining segment for the year ended March 31, 2012, were $246,239, compared to $964,347 during the comparable prior period in 2011.The decrease in revenues was primarily due to the lack of available feedstock to operate our refinery. However, in the prior period, we sold crude oil that we had purchased prior to the commencement of production. Cost of Revenues.Cost of revenues from our refining segment for the year ended March 31, 2012, were $551,795, compared to $594,858 during the comparable prior period in 2011.The decrease in cost of revenues was primarily due to the lack of available feedstock to operate our refinery, but was offset by the write-off of prepaid crude. Revenues from our environmental services segment commenced in November 2010 of the previous fiscal year. General and Administrative Expenses.General and administrative expenses for the year ended March 31, 2012, were $610,042, compared to $731,082 for the comparable prior period in 2011.General and administrative expenses primarily consisted of professional fees, salaries and wages, and stock-based compensation.The decrease was primarily related to the additional professional expenditures incurred during the prior period in connection with initial expenditures related to public company filings. Amortization and Depreciation.Amortization and depreciation for the year ended March 31, 2012, were $384,107, compared to $146,099 for the comparable prior period in 2011.The inclusion of amortization and depreciation was due to the commencement of production at our refinery during November 2010. Cash Flows from Operating Activities. Net cash used in operating activities during the year ended March 31, 2012, was $97,866, compared to net cash used in operating activities for the year ended March 31, 2011, of $431,100.This decrease in cash used by operations was primarily due to customer deposits received during fiscal 2012, increase in accounts payable, and the add-back of depreciation expense.Offsetting these amounts was an increase in prepaids and other assets due to the Company prepaying for crude oil prior to its delivery. Cash Flows from Investing Activities.Net cash used in investing activities during the year ended March 31, 2012, was $30,718, compared to net cash used in investing activities for the year ended March 31, 2011, of $200,859.This decrease in cash used for investing was primarily due to additional capital expenditures related to our refinery in the prior period. 10 Cash Flows from Financing Activities.Net cash used in financing activities during the year ended March 31, 2012, was $26,798, compared to net cash provided by financing activities for the year ended March 31, 2011, of $671,761.This decrease in cash provided by financing activities was directly related to the $750,000 in proceeds we received during the first quarter of fiscal 2011, which was used for operations. Liquidity and Capital Resources As of March 31, 2012, our principal source of liquidity was cash totaling $35,249.The primary source of our liquidity during the year ended March 31, 2012, was cash on hand, loans from a related party, and customer deposits in excess of prepaid crude oil.The accompanying consolidated financial statements have been prepared assuming we will continue as a going concern.As shown in the accompanying financial statements, we have generated limited revenues during the year ended March 31, 2012, have a working capital deficit of $3,045,788, have limited capital to fund operations, and had a net usage of cash in operations.In addition, we have significant notes payable and accrued interest that were due in October 2011 are currently in default, and for which we are currently negotiating an extension.Additionally, we have had difficulties in securing contracts for the consistent delivery of crude oil for us to refine.These inconsistencies have required us to operate the refinery at below capacity and at times required us to close the refinery.These conditions raise substantial doubt about our ability to continue as a going concern. Our future is dependent upon our ability to obtain equity and/or debt financing and, ultimately, to achieve profitable operations from the development of our business segments.Since inception through March 31, 2012, we funded operations through related-party borrowings and $750,000 in borrowings from unrelated third parties.We are currently attempting to raise capital through debt and equity offerings and if needed will attempt to negotiate extensions of due dates in connection with capital leases and notes payable that are due in the near future.Currently, we do not have any commitments or assurances for additional capital other than the revolving loans payable from the shareholder and related individuals.There can be no assurance that the revenue from future expected operations from the refinery will be sufficient for us to achieve profitability in our operations, and it is possible that additional equity or debt financing may be required for us to continue as a going concern.We believe that our current cash together with our expected cash flows from operations will be sufficient to meet our anticipated cash requirements for working capital and capital expenditures through October 2012. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our financial statements, including the report of independent registered public accounting firm, are included beginning at page F-1 immediately following the signature page of this registration statement. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 11 ITEM 9A.CONTROLS AND PROCEDURES Disclosure Controls and Procedures We maintain disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, that are designed to ensure that information required to be disclosed by us in the reports that we file or submit to the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized, and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms, and that information is accumulated and communicated to our management, including our principal executive officer and principal financial officer (whom we refer to as our Certifying Officer), as appropriate to allow timely decisions regarding required disclosure. Our Certifying Officer evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act) as of March 31, 2012, pursuant to Rule13a-15(b) under the Securities Exchange Act.Based upon that evaluation, our Certifying Officer concluded that, as of March 31, 2012, our disclosure controls and procedures were not effective due to a material weakness communicated to management by our independent registered accounting firm. Internal Controls over Financial Reporting Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Our management, including our Certifying Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of the controls can provide absolute assurance that all control issues and instances of fraud, if any, within our company have been detected. Our Certifying Officer conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, he concluded that our internal control over financial reporting was not effective as of March 31, 2012. In connection with our fiscal 2012 audit, our independent registered public accounting firm notified us of the following weakness in our internal controls, which it considers a material weakness: · Lack of segregation of duties with the cash receipts and disbursements processes. · Inadequate controls over the period end closing function and account reconciliations. We are currently in the process of remediating the material weaknesses by assessing the current segregations and areas in which improvement can be made.Due to limited capital and personnel, we may not be able to remediate in the immediate future but are attempting to remediate within fiscal 2013. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the quarter ended March 31, 2012, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 12 ITEM 9B.OTHER INFORMATION None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers and Directors The following table sets forth the name, age, and position of each of our current directors and executive officers: Name Age Title Jeff Jensen 33 President, Director Gafur Kassymov 60 Director, Chairman of the Board, General Director of Sinur Oil Jeffrey Brimhall 31 Director, Secretary/Treasurer The principal occupation, title, and business experience of our executive officers and directors during the last five years, including the names and locations of employers, are indicated below. Jeff Jensen became our director in August 2007 and our president and chief executive officer in March 2010.He assumed the role of chief financial officer as well in December 2010.Mr. Jensen is the president and owner of Jensen Consulting Group, a business consulting firm he founded in April 2007 that helps companies perform financial analysis, forecast cash flow needs, and secure investment capital.In 2003, he founded Pacific Industrial Contractor Screening, a proprietary online clearinghouse that assists petrochemical companies prequalify contractors, and served as its chief information officer from 2003 through September 2007.Mr. Jensen earned an M.B.A. from Brigham Young University in 2006 and a B.S. in electrical and computer engineering, magna cum laude, from Brigham Young University in 2003. Gafur Kassymov became our director following the completion of the acquisition of Sinur Oil LLP in October 2010.Mr. Kassymov is the General Director of Sinur Oil, overseeing company management and operations.He has been involved in the oil refinery’s development since its inception in 2005.Permanently residing in the Republic of Kazakhstan, Mr. Kassymov is the Chairman of the Uzbek Ethnic Cultural Association in the Republic of Kazakhstan, a non-governmental and non-political body.Mr. Kassymov is a member of the Kazakhstan People’s Assembly (KPA), chaired by the President of Kazakhstan.Mr. Kassymov studied at Leningrad Electrotechnical School, and then continued his education in Kazakhstan where he graduated from Dzambyl University with a bachelor’s degree in engineering and economics.He also holds a degree of jurisprudence studies from Auylie-Ata University where he completed his post-graduate education in 2000.Mr. Kassymov, however, is not a practicing attorney. Jeffrey Brimhall currently serves as our director.He served as the chief financial officer from March 2010 to December 2010.Mr. Brimhall has several years of accounting and financial reporting experience.He is currently a Financial Reporting Analyst with Resolute Energy Corp. and was previously an audit supervisor and audit associate with Hein & Associates LLP and Grant Thornton LLP, respectively.Mr. Brimhall earned his B.S. in Accounting from Brigham Young University in 2005 and is a Certified Public Accountant licensed in the state of Colorado.Mr. Brimhall is also a director of Caspian Services, Inc. 13 Code of Ethics We have adopted a code of ethics that applies to all of our employees, including our executive officers, a copy of which was attached as Exhibit 14.01 to our Annual Report on Form 10-K for the Year Ended March 31, 2009. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our directors, executive officers, and persons that own more than 10% of a registered class of our equity securities to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our equity securities.Officers, directors, and greater than 10% stockholders are required to furnish us with copies of all Section 16(a) forms they file. Based solely upon a review of Forms 3, 4, and 5 and amendments thereto filed with the Securities and Exchange Commission during or respecting the last fiscal year ended March 31, 2012, no person that, at any time during the most recent fiscal year, was a director, officer, beneficial owner of more than 10% of any class of our equity securities, or any other person known to be subject to Section 16 of the Exchange Act failed to file, on a timely basis, reports required by Section 16(a) of the Securities Exchange Act. ITEM 11.EXECUTIVE COMPENSATION Executive Compensation The following table sets forth, for the last three fiscal years, the dollar value of all cash and noncash compensation earned by the person who was our chief executive officer (our “Named Executive Officer”) as of the end of the last fiscal year: Name and Principal Position Year Ended March 31 Salary Bonus ($) Stock Award(s) Option Awards ($) Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Jeff Jensen CEO and CFO(1) Hired March 29, 2010, and serving without compensation until our financial position permits us to pay compensation. Our compensation committee reviews our financial condition and internal projections for the following year before setting our officers’ salaries. No other employee received any compensation in excess of $100,000 from us in the fiscal years ended March 31, 2012 and 2011. No employees received any equity incentive awards during the fiscal years ended March 31, 2012 and 2011. We do not have any plans that provide for the payment of any retirement benefits to any employee, and there are no contracts, agreements, plans, or arrangements that provide for any payment to any of our executive officers in the event of resignation, retirement, or other termination of employment with us. 14 Directors’ Compensation Our directors are not compensated for their services as directors. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Principal Stockholders The following table sets forth, as of July 14, 2011, the name, address, and stockholdings of each person who owns of record, or was known by us to own beneficially, 5% or more of our common stock currently issued and outstanding; the name and stockholdings of each director; and the stockholdings of all executive officers and directors as a group.Unless otherwise indicated, all shares consist of common stock, and all such shares are owned beneficially and of record by the named person or group: Name of Person or Group Nature of Ownership Amount Percent Principal Stockholders: Gafur Kassymov Common Stock % Kapal St. 144 Taraz City, Kazakhstan Directors: Gafur Kassymov See above Jeffrey Brimhall Common Stock 2319 Foothill Drive, #160 Salt Lake City, UT84109 Jeffrey Jensen Common Stock * 2319 Foothill Drive, #160 Salt Lake City, UT84109 All Executive Officers and Directors as a Group (three persons): Common Stock % *Less than 1%. Shares of common stock are held by Jeff Jensen, his wife, Casey Jensen, or JTJ Holdings LLC, CLJ Holdings LLC, Data System Innovations, and Jensen Consulting Group LLC, of which he and his spouse are members and/or managers ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Advances to Shareholder Prior to the reverse acquisition, Sinur Oil provided cash advances to a former shareholder of Sinur Oil for operating purposes.Sinur Oil recorded these advances as a receivable from the shareholder at the time of the advance.The advances were short-term and did not accrue interest.At March 31, 2012 and 2011, there were no advances due to the former shareholder. 15 Revolving Loans Payable to Related Parties Sinur Oil’s operations have been funded through revolving loans due to its shareholder or direct family members or entities controlled by its shareholder.The following is a summary of loans due to these related parties as of March 31, 2012 and 2011. On October 31, 2011, the Company entered into a revolving debt agreement with a direct relative of Sinur Oil’s principal shareholder. Under the terms of the agreement, the Company may borrow up to 27 million KZT, which converts to approximately $180,000 at March 31, 2012.The note does not incur interest and was due January 31, 2012, which automatically extends monthly until called by the holder.As of March 31, 2012, amounts due under this loan were $21,789 and $158,211 was available.The amount due has been reflected as a current liability on the accompanying balance sheet. On February 2, 2010, we entered into a revolving debt agreement with a direct relative of Sinur Oil’s shareholder.Under the terms of the agreement, we may borrow up to 30 million KZT, which is approximately $200,000 and $203,000 at March 31, 2012 and 2011, respectively.The note does not accrue interest and is due February 2, 2013.As of March 31, 2012 and 2011, amounts due under this loan were $133,250 and $135,360, respectively. On December 12, 2009, we entered into a revolving debt agreement with an entity owned by Sinur Oil’s shareholder.Under the terms of the agreement, we were able to borrow up to 20 million KZT, or $135,360 at March 31, 2011, respectively.The note did not accrue interest and expired December 14, 2011.As of March 31, 2012 and 2011, no amounts were due under this. Since the above loans do not accrue interest, we have imputed interest at 19% per annum.Imputed interest during the years ended March 31, 2012 and 2011, was $33,535 and $33,205, respectively.In addition, we determined that an annual interest rate of 19% was consistent with borrowing rates we could receive. Assumption of Capital Lease In connection with the assumption of a capital lease from an entity owned by Sinur Oil’s shareholder, we agreed to reimburse the entity payments that it had made on the capital lease.In addition, in January 2011, the same entity loaned us an additional $33,530 that was used to pay interest on the capital lease to obtain an extension of the principal balance due.As of March 31, 2012 and 2011, amounts due to this entity were approximately $97,896 and $99,438, and are reflected as a current liability on the accompanying balance sheet. Director Independence None of our directors is considered an independent member of our board of directors under NASD Rule 5605(a)(2). ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fees We were billed $108,225 and $105,905 for professional services rendered for the audit and reviews of our annual and interim financial statements for fiscal years ended March 31, 2012 and 2011, respectively. 16 Audit Related Fees For our fiscal years ended March 31, 2012 and 2011, we did not incur any audit related fees. Tax Fees For our fiscal years ended March31, 2012 and 2011, we were billed $5,061 and $0, respectively for professional services rendered for tax compliance. Audit and Nonaudit Service Preapproval Policy In accordance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder, the board of directors has, as of September 25, 2006, adopted an informal approval policy that it believes will result in an effective and efficient procedure to preapprove services performed by the independent registered public accounting firm. Audit Services.Audit services include the annual financial statement audit (including quarterly reviews) and other procedures required to be performed by the independent registered public accounting firm to be able to form an opinion on our financial statements.The audit committee preapproves specified annual audit services engagement terms and fees and other specified audit fees.All other audit services must be specifically preapproved by the audit committee.The audit committee monitors the audit services engagement and may approve, if necessary, any changes in terms, conditions, and fees resulting from changes in audit scope or other items. Audit-Related Services.Audit-related services are assurance and related services that are reasonably related to the performance of the audit or review of our financial statements that historically have been provided to us by the independent registered public accounting firm and are consistent with the Securities and Exchange Commission’s rules on auditor independence.All audit-related services must be preapproved by the audit committee. Tax Services.The audit committee must preapprove any tax services. All Other Services.Other services are services provided by the independent registered public accounting firm that do not fall within the established audit, audit-related, and tax services categories.The audit committee must preapprove any other services. Procedures.All proposals for services to be provided by the independent registered public accounting firm, which must include a detailed description of the services to be rendered and the amount of corresponding fees, are submitted to the audit committee. 17 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibit Number* Title of Document Location Item 2 Plan of Acquisition, Reorganization, Arrangement, Liquidation or Succession Articles of Merger Incorporated by reference from initial filing of the registration statement on Form 10, SEC File No. 000-53182, filed June 23, 2008. Item 3. Articles of Incorporation and Bylaws Articles of Incorporation Incorporated by reference from initial filing of the registration statement on Form 10, SEC File No. 000-53182, filed June 23, 2008. Bylaws Incorporated by reference from initial filing of the registration statement on Form 10, SEC File No. 000-53182, filed June 23, 2008. Item 4. Instruments Defining the Rights of Security Holders, Including Indentures Specimen stock certificate—Common Stock Incorporated by reference from initial filing of the registration statement on Form 10, SEC File No. 000-53182, filed June 23, 2008. Item 10. Material Contracts License Agreement between Geo Point Technologies, Inc. and Bill Lachmar, as of January 31, 2008 Incorporated by reference from initial filing of the registration statement on Form 10, SEC File No. 000-53182, filed June 23, 2008. Share Exchange Agreement among Geo Point Technologies, Inc., GSM Oil Holdings Limited, and Summit Trustees PLLC, dated May 7, 2010 Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2010, filed July 14, 2010. Engagement Agreement with National Securities Corp. dated May 28, 2010 Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2010, filed July 14, 2010. Form of Warrant with schedule Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2010, filed July 14, 2010. Loan & Profit Sharing Agreement Second Amendment for $400,000 Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2011, filed July 14, 2011. Loan & Profit Sharing Agreement Amendment for $350,000 Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2011, filed July 14, 2011. Item 14. Code of Ethics Code of Ethics Incorporated by reference from our annual report on Form 10-K for the year ended March 31, 2009, filed June 24, 2009. Item 21. Subsidiaries Schedule of Subsidiaries This filing. Item 31. Rule 13a-14(a)/15d-14(a) Certifications Certification of Principal Executive Officer and Principal Financial Officer Pursuant to Rule 13a-14 This filing. Item 32. Section 1350 Certifications Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 This filing. 101 INS XBRL Instance Document** This filing. 101 SCH XBRL Schema Document** This filing. 101 CAL XBRL Calculation Linkbase Document** This filing. 101 DEF XBRL Definition Linkbase Document** This filing. 101 LAB XBRL Labels Linkbase Document** This filing. 101 PRE XBRL Presentation Linkbase Document** This filing. * The number preceding the decimal indicates the applicable SEC reference number in Item 601, and the number following the decimal indicating the sequence of the particular document. ** The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 18 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GEO POINT TECHNOLOGIES, INC. Date:July 16, 2012 By: /s/ Jeff Jensen Jeff Jensen President, Principal Executive Officer, and Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:July 16, 2012 /s/ Jeff Jensen Jeff Jensen, Director President, Principal Executive Officer, and Principal Financial Officer Date:July 16, 2012 /s/ Gafur Kassymov Gafur Kassymov, Director Date:July 16, 2012 /s/ Jeffrey Brimhall, Jeffrey Brimhall, Director 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders Geo Point Technologies, Inc. We have audited the accompanying consolidated balance sheets of Geo Point Technologies, Inc. (the "Company"), and subsidiaries, as of March 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Geo Point Technologies, Inc. as of March 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As reflected in the financial statements and as discussed in Note 2 to the financial statements, the Company has incurred significant losses and negative cash flows from operating activities since inception, has negative working capital and an accumulated deficit, is in default on certain debt, and is dependent on additional debt or equity financing in order to continue its operations. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans regarding these matters are also described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Hansen, Barnett & Maxwell, P.C. Salt Lake City, Utah July 16, 2012 F - 1 GEO POINT TECHNOLOGIES, INC., AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, March 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaids and other current assets Total Current Assets OTHER ASSETS Property, plant and equipment, net Value-added tax receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilies $ $ Customer deposits Line of credit Notes payable Capital lease payable Payable to related parties Total Current Liabilities LONG-TERM LIABILITIES Capital lease payable, net of current portion - Loans payable to related parties, net of current portion - TOTALLIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock; $0.001 par value; 5,000,000 shares authorized; none outstanding - - Common stock; par value of $0.001; 100,000,000 shares authorized; 30,065,000 shares issued and outstanding at March 31, 2012 and 2011 Additional paid-in capital Accumulated deficit ) ) Other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See accompanying notes to the consolidated financial statements. F - 2 GEO POINT TECHNOLOGIES, INC., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Year Ended March 31, For the Year Ended March 31, REVENUES: Refining $ $ Environmental services Total revenues COSTS AND OPERATING EXPENSES: Cost of refining revenues Cost of environmental services revenues General and administrative Depreciation and amortization Impairment of long lived asset - Total costs and operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Total other expense ) ) NET LOSS $ ) $ ) Other comprehensive gain - foreign currency translation adjustments COMPREHENSIVE LOSS $ ) $ ) Basic and dilutive loss per share $ ) $ ) Basic and dilutive weighted average common shares outstanding See accompanying notes to the consolidated financial statements. F - 3 GEO POINT TECHNOLOGIES, INC., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED MARCH 31, 2 Common Stock Additional Paid-in Accumulated Other Comprehensive Number of Shares Amount Capital Deficit Loss Total Balance, March 31, 2010 $ $ $ ) $ ) $ Reverse acquisition with Geo Point - ) - ) Stock based compensation - Imputed interest on notes payable to related parties - Net loss and change in other comprehensive loss - - - ) ) Balance, March 31, 2011 ) ) Imputed interest on notes payable to related parties - Net loss and change in other comprehensive loss - - - ) ) Balance, March 31, 2012 $ $ $ ) $ ) $ See accompanying notes to the consolidated financial statements. F - 4 GEO POINT TECHNOLOGIES, INC., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Imputed interest on notes payable to related parties Depreciation Impairment of long lived asset - Stock based compensation - Change in operating assets and liabilities, net of amount acquired in 2011: Accounts receivable ) Inventories ) ) Prepaids and other current assets ) Valued-added tax receivable ) ) Accounts payable and accrued liabilies Customer deposit Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash received in connection with reverse acquisition - Net repayment from (advances to) related parties - Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds (payments) on revolving notes payable to related parties ) Proceeds from notes payable - Payments on capital lease obligations ) - Net repayment on lines of credit - ) Net cash provided by (used in) financing activities ) EFFECT OF FOREIGN EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ CASH PAID FOR: Interest $ $ Income taxes $
